Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of a specific species for prosecution of 2, 3, 5, 6,-tetrafluoro-4-methyl-N-(2-methylcyclohexyl)benzamide in the reply filed on 11/3/20 is acknowledged. Applicant’s election of phenyl as an aryl group in the formula above is acknowledged. The traversal is on the ground(s) that search to various species would not pose burden on the office.  This is not found persuasive because the claimed amide compound comprises various variables such as R1 group which is aryl which itself has innumerable species ranging from benzyl, phenyl, naphthyl groups and further substituted or unsubstituted aryls. A search of one group will not yield such of another such as a search of phenyl would not yield a search for naphthyl or a search of methyl as substituent will have different search string versus SCH3 or NH2 or halo groups. Thus there will be search burden.
 A structure search has been performed on the elected species and it was found to be free of prior art. Another species was chosen for the prosecution in the claimed amide formula, wherein R1 is a phenyl group with methoxy as a substituent, R2 is a hydrogen atom and R3 is a group of cycloalkyl having methyl as a substituent. Claims 323-342 are under prosecution.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 339 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Pau et al. (Amides and formamidines with antinociceptive activity, Ist. Anal. Farm., Univ. Sassari, Sassari, 07100, Italy Farmaco (1993), 48(9), 1291-9).
Pau et al. the following compound which reads on the claimed compound of 323 wherein R1 is a methoxy substituted phenyl ring (aryl) with methoxy substituent, R2 is hydrogen and R3 is cycloalkyl with methyl as a substituent. 

    PNG
    media_image1.png
    359
    941
    media_image1.png
    Greyscale

               
Pau et al. teach the following amide compounds with analgesic activity (abstract) wherein compound IIb reads on the claimed compound. The amide compound taught is 

    PNG
    media_image2.png
    533
    1206
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    260
    media_image3.png
    Greyscale

In scheme shown above, IIb, R1= CH3 and IIe R1 is OH, see page 1292. The compound with R1 as methyl reads on the claimed compound of instant claim 339.
   (Where a single species is specifically named in a list of alternative species falling within an anticipated genus, that particular species is also anticipated since “one would not have had to choose judiciously from a genus of possible combinations” to arrive at the claimed subject matter. In re Sivaramakrishnan, 213 USPQ 441, 442 (CCPA 1982). Here the taught amide compound reads on the compound of instant claim 339.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 339 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pau et al. (Amides and formamidines with antinociceptive activity, Ist. Anal. Farm., Univ. Sassari, Sassari, 07100, Italy Farmaco (1993), 48(9), 1291-9).

Pau et al. teaches the following compound which reads on the claimed amide compound of 323 wherein R1 is a methoxy substituted phenyl ring (aryl) with methoxy substituent, R2 is hydrogen and R3 is cycloalkyl with methyl as a substituent. 

    PNG
    media_image1.png
    359
    941
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    533
    1206
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    260
    media_image3.png
    Greyscale

The prior art is not anticipatory insofar as these combinations must be selected from various amide compounds with different variables corresponding to R2 in the formula disclosed above in the reference. It would have been obvious, however, to make the amide compound as claimed in instant claim 339 with the amide compound wherein R1 is trimethoxy substituted phenyl, R2 is hydrogen and R3 is 2-methyl cyclohexyl group, since it is taught as being useful in making the compositions and as an analgesic of the 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Claim 342 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pau et al. (Amides and formamidines with antinociceptive activity, Ist. Anal. Farm., Univ. Sassari, Sassari, 07100, Italy Farmaco (1993), 48(9), 1291-9) in view of Kampen et al. (US PG pub. 2006/0094699 A1).
Pau et al. has been discussed above. The reference does not teach a composition comprising sweetener along with the amide compound.
Kampen et al. teaches compounds of formula as shown below wherein R1 can be cycloalkyl, R2 can be hydrogen and R3 can be aryl on page 17, [0512].  The reference however discloses several variables as shown below:

    PNG
    media_image4.png
    643
    724
    media_image4.png
    Greyscale

The prior art discloses use of sweetener in the composition, see [2749]. 
The amide compounds are used in oral formulations, see [2734].
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized sweetener as an excipient along with the amide compound taught by Pau et al. One of ordinary skill would have been motivated to do so because use of known sweetener as an excipient was known in pharmaceutical art and utilization of known sweetener would have provided the known sweetening effect in a composition. Generally, it is prima facie obvious to select a known material for 
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 323-342 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-18 of (U.S. Patent No 10,557,845). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite:

    PNG
    media_image5.png
    768
    936
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    120
    947
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    658
    922
    media_image7.png
    Greyscale

The patented claims recite:


    PNG
    media_image8.png
    639
    938
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    139
    917
    media_image9.png
    Greyscale

The patented taste modulating amide compounds read on the instantly claimed amide compounds.
Claims 323-342 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 14 of (U.S. Patent No. 10,060,909). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite: 

    PNG
    media_image5.png
    768
    936
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    120
    947
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    658
    922
    media_image7.png
    Greyscale

The patented claims recite:


    PNG
    media_image10.png
    631
    908
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    122
    957
    media_image11.png
    Greyscale

The patented taste modulating amide compounds read on the instantly claimed amide compounds.
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.